Citation Nr: 1224035	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a dental disorder, to include a disorder claimed as resulting from extraction of teeth during service, for the purposes of entitlement to VA outpatient dental treatment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The Veteran served on active duty from October 1954 to September 1961 and from March 1962 to December 1967. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 1997 letter decision of the Department of Veterans Affairs Medical Center (VAMC) in Honolulu, Hawaii.  The Veteran subsequently relocated to Virginia and jurisdiction of his claim was assumed by the VAMC in Roanoke, Virginia.  

In July 2004 the Veteran testified at a hearing in Washington, D.C. before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.

This case was before the Board in October 2004, May 2008 and May 2010 when it was remanded for additional development.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran had teeth #s 3, 5, 19 and 32 extracted during active duty and does not meet the legal requirements for service connection for the limited purpose of receiving VA outpatient treatment.





CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder for VA dental treatment purposes have not been met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In the instant case, the VCAA notice requirements were satisfied by an October 2010 letter that explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and advised him to submit any evidence or provide any information he had regarding his claim.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the October 2010 letter informed him of disability rating and effective date criteria.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Regarding the duty to assist, the Veteran's available service treatment records (STRs) are associated with his claims file.  In this regard, searches for the Veteran's complete STRs dated from 1954 to 1961 at the National Personnel Records Center (NPRC) were unsuccessful.  See September 2007 VA Formal Finding.  However, the Board points out that there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind.  The Veteran's pertinent, available post-service treatment records are associated with his claims files.  The Veteran has not identified any other pertinent evidence that remains outstanding.   The Veteran also provided testimony during a July 2004 hearing.  Moreover, the appropriate VA medical opinion was obtained in November 2010.  Therefore, the Board concludes that VA has complied with its duty to assist the Veteran.  

Accordingly, the Board will address the merits of the claim.

Law and Regulations

Dental disabilities are treated differently than other medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, but may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. §§ 3.381(a), 17.161. 

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether the condition is due to combat or other in-service trauma, or whether a veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VAOPGCPREC 5-97; see also 38 C.F.R. § 3.306(b)(1). 

The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161(c).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting and sustained as a sudden trauma; for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service. 38 C.F.R. § 3.306(b)(1) ; VAOGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808  -09 (2010) (holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  38 C.F.R. § 3.381(c).  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  Id.  

The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service-connected, regardless of treatment during service.  38 C.F.R. § 3.381(d). 

The following will not be considered service-connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(f).

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161: 

(a) Class I. Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

(b) Class II.

(1)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) Application for treatment is made within 90 days after such discharge or release. (C) The certificate of discharge or release does not bear a certification that the veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X- rays) and all appropriate dental treatment indicated by the examination to be needed, and (D) Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran.  (ii) Those veterans discharged from their final period of service after August 12, 1981, who had reentered active military service within 90 days after the date of a discharge or release from a prior period of active military service, may apply for treatment of service-connected noncompensable dental conditions relating to any such periods of service within 90 days from the date of their final discharge or release.  (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction. 

(2)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days. (B) Application for treatment is made within one year after such discharge or release. (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran.  (ii) Those veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment of service- connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release.  (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction. 

(c) Class II(a).  Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability. 

(d) Class II(b).  Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war  for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service-connected dental condition or disability. 

(e) Class II(c).  Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment. 

(f) Class IIR (Retroactive).  Any veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to the Veteran's last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983.  (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim.  All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status.

(g) Class III.  Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability. 

(h) Class IV.  Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment. 

(i) Class V.  A veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in Sec. 17.47(g). 

(j) Class VI.  Any veterans scheduled for admission or otherwise receiving care and services under Chapter 17 of 38 U.S.C.A. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran claims entitlement to VA dental treatment for a dental disorder, asserting he had teeth extracted in service, but no "spacers" or prosthetics were implanted to replace these teeth.  As a result, he maintains that his remaining teeth were left to "float" and eventually became misaligned, which necessitated further tooth extractions.  See statements from the Veteran received in June 1997, November 1997, June 2008 and July 2004 hearing transcript.  He has not alleged having experienced any traumatic dental injury or traumatic injury to his jaw or mandible during active duty or since. 

Service personnel records do not show that the Veteran was a POW.

Review of the Veteran's available STRs show that four missing teeth-#s 3, 5, 19 and 32-were noted during his second period of service.  See December 1965 and February 1966 examination reports.  No history of dental trauma, tooth loss due to bone loss of the underlying jaw or mandible, or gum disease with loss of the alveolar process was indicated.  The Veteran was discharged from service in December 1967.

Almost thirty years after   service, the Veteran submitted a claim seeking VA dental treatment in June 1997.

In a July 1997 letter, Dr. R, the Veteran's private dentist, noted that "due to numerous missing teeth [the Veteran's] remaining teeth are wearing and chipping at an ever increasing rate."  He specifically noted that because the Veteran was missing his back teeth, he was forced to chew with his front teeth, which were not designed for this task.  He opined that if the Veteran had "replaced each missing tooth soon after extraction . . . [he] would certainly not be facing this condition at this time."  

In June 1999, the Chief of VA Dental Services stated that the Veteran is not eligible for VA dental care.  He noted that "the high number of missing teeth in military personnel makes the replacement of all missing teeth an impossible task" for military dentists.  He noted further that the military provided adequate dental care to the Veteran, and upon his return to civilian life the Veteran became responsible for his own dental care.  His own inaction resulted in the consequence of additional dental disease.  

A November 2010 VA dental examination report notes the Veteran's teeth #s 3, 5, 19 and 32 were extracted during active duty.  He denied any history of dental trauma.  The Veteran reported that after his military service, he attended school for a prolonged period and did not seek routine dental care during that time (he only sought treatment when there was a problem).  Examination showed that the Veteran currently was missing the following teeth: #s 1, 3, 5, 13, 14, 15, 16, 17, 18, 19, 24, 25, 31, and 32.  In addition, tooth # 2 had drifted.  There was no loss of non-alveolar bone in the body of the mandible, maxilla, or hard palate.  After reviewing the claims file, the examiner stated that it was not at least as likely as not that the un-restored spaces of teeth extracted in service were a significant contributor to the later failing of additional teeth.  He further opined that it was "not axiomatic that all extracted teeth must be immediately replaced by a prosthetic." 

As noted above, the Veteran does not contend he was a POW or that any of his teeth were injured by in-service trauma (to include any combat trauma).  In essence, he is seeking service connection for a disability (i.e., replaceable tooth removal) that is not considered to be compensable under the rating schedule, and therefore the Class provisions of 38 C.F.R. § 17.161 will apply.  38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913; see also Simington v. West, 11 Vet. App. 41, 44 (1998).  

The Board finds that there is no basis for the grant of service connection for a dental condition for VA outpatient dental treatment purposes.  The Veteran does not meet the requirements for eligibility for outpatient treatment based on any of the classes.  Significantly, one-time dental treatment (Class II) is available for veterans, but 38 C.F.R. § 3.181 limits the outpatient dental treatment to treatable or replaceable missing teeth in some instances.  See 38 C.F.R. § 17.161(b).

In the Veteran's case, he has a noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place when he was separated from service before October 1, 1981 (in December 1967); therefore, he is eligible for treatment only with a timely filed application.  Such application must have been submitted within one year of his separation.  The evidence of record shows the earliest submissions from the Veteran in 1996, with the instant claim submitted in June 1997.  Since his timely application for outpatient dental treatment was denied, he does not meet the requirements for a VA dental care on a Class II basis.  See 38 C.F.R. § 17.161(b)(2)(i)(B).  None of the other Classes described above apply to the Veteran's factual situation. 

Accordingly, service connection for a dental disorder for the purposes of entitlement to VA outpatient dental treatment must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a dental disorder, to include a disorder claimed as resulting from extraction of teeth during service, for the purposes of entitlement to VA outpatient dental treatment is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


